Title: To Benjamin Franklin from Francesco Favi, 15 June 1782
From: Favi, Francesco
To: Franklin, Benjamin


MonsieurParis ce 15 Juin 1782
J’ai L’honneur de vous envoyer un Livre avec une Lettre de M. Inghenhousz, qui m’ont etè remis pour vous Les faire venir. Si vous avès une reponse à Lui faire je vous prie de m’envoyer votre Lettre rue de Seine a l’hôtel de Mirabeau; je la Lui ferai parvenir exactement.
J’ai L’honneur d’etre avec respect Monsieur Votre trés humble, et trés Obeissant Serviteur
FAVI
 
Notation: Favi 5. Juin 1782.
